Citation Nr: 1024626	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  08-30 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to increased evaluation in excess of 20 percent for 
service-connected incomplete rupture of the pectoris major with 
degenerative changes, rotator cuff tear, subacrominal 
impingement, and biceps tendinosis, status post right shoulder 
arthroscopy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1976 to September 
1980.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which denied service connection for torn rotator 
cuffs and bicep, right arm, and continued the 20 percent 
evaluation for incomplete rupture, pectoralis major, right with 
degenerative changes, right shoulder.  The Veteran appealed both 
issues and perfected the appeal for both issues.  In April 2009 
the RO granted service connection for torn rotator cuff and 
biceps and added this disability to the service-connected right 
shoulder disability.  This April 2009 grant of service connection 
is a complete grant of the issue on appeal; therefore, this issue 
is no longer before the Board.  Thus, the title page reflects the 
sole issue on appeal.

In April 2009, the RO also granted a total temporary disability 
rating for the right shoulder based on surgical treatment 
necessitating convalescence, effective December 15, 2008 to March 
1, 2009.  As this is the highest possible rating for the 
shoulder, this rating period will not be addressed below.

In the Veteran's substantive appeal, the Veteran indicated he 
wanted a hearing before the Board; however in a written statement 
submitted in June 2009, the Veteran withdrew his request for a 
hearing.  The Veteran's right to a hearing is deemed waived.


FINDINGS OF FACT

The Veteran's right shoulder disability is manifested by 
incomplete rupture of the major pectoralis, rotator cuff tear, 
subacromial impingement, biceps tendinosis with degenerative 
changes, motion most severely limited to 80 degrees of forward 
flexion and 90 degrees of abduction, and subjective complaints of 
chronic pain and functional limitations. 


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent, but no higher, for 
incomplete rupture, pectoralis major, rotator cuff tear, 
subacromial impingement, and biceps tendinosis with degenerative 
changes of the right shoulder have been met.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.45, 4.59, 4.69, 4.71, 4.71a, 
Plate I, DCs 5003, 5010, 5200, 5201, 5202, 5203 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must review 
the entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
each claim.

Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 (as amended), 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

The notice requirements were satisfied prior to the initial RO 
decision by way of a letter sent to the Veteran in April 2007.  
The letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties for 
obtaining evidence.  Therefore, the Veteran was "provided the 
content-complying notice to which he [was] entitled."  Pelegrini, 
18 Vet. App. at 122.  Furthermore, additional notice was sent in 
October 2007 and November 2008 and the claim was readjudicated, 
and a several supplemental statements of the case have been 
issued since then, the most recent in April 2009.

The November 2008 letter notified the Veteran of the specific 
criteria for rating for his right shoulder disability, which is 
deemed more than adequate notice, as notice described in 
38 U.S.C. § 5103(a) need not be veteran-specific and generic 
notice is all that is required under Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003); and Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 
2007).  See Vazquez-Flores v. Shinseki, 580 F.3d. 1270, 1278-1281 
(Fed. Cir. 2009).  

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  In any event, the Veteran has neither alleged 
nor demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 
(2009) (reversing prior case law imposing a presumption of 
prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 
1333-34 (Fed. Cir. 2006).  

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and other pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained service treatment records, VA 
treatment records, and private treatment records.  Therefore, the 
available records and medical evidence have been obtained in 
order to make an adequate determination as to this claim.

Next, specific VA medical examinations pertinent to the issue on 
appeal were obtained in April 2007, May 2008, and March 2009.  
Though the May 2008 VA examination was conducted without a review 
of the claims file, the Veteran was afforded the March 2009 VA 
examination which was conducted with a claims file review.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).




Legal Criteria and Discussion

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. § 4.1 
(2009).  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2009).

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 
16 Vet. App. 436 (2002) (finding it appropriate to consider 
factors outside the specific rating criteria in determining level 
of occupational and social impairment).

Where there is a question as to which of two separate evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required for 
that particular rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).  Where entitlement to 
compensation has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity of 
symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the Veteran.  
38 C.F.R. § 4.3 (2009).

The Board will also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 
4.10, 4.40 ("[d]isability of the musculoskeletal system is 
primarily the inability, due to damage . . . in parts of the 
system, to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and endurance).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective enervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 
(2009); see DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not 
forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during flare-
ups.  The Board notes that the guidance provided in DeLuca must 
be followed in adjudicating claims where a rating under the 
diagnostic codes governing limitation of motion should be 
considered.

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  Actually painful, unstable, or malaligned joints, 
due to healed injury, are as entitled to at least the minimum 
compensable rating for the joint.  The joints should be tested 
for pain on both active and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  See 38 C.F.R. § 4.59.

The medical evidence reflects that the Veteran is right-hand 
dominant.

The Veteran's right shoulder disability is evaluated as 20 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 
(DCs) 5010-5202.  In order to warrant a rating in excess of 20 
percent, the evidence must show:

*	ankylosis of the scapulohumeral articulation, favorable 
abduction to 60 degrees, can reach mouth and head - 30 percent 
(DC 5200); 
*	limitation of the arm midway between side and shoulder 
level - 30 percent (DC 5201); 
*	recurrent dislocation of the humerus at the scapulohumeral 
joint with frequent episodes and guarding of all arm movements - 
30 percent (DC 5202); or 
*	malunion of the humerus with marked deformity - 30 percent 
(DC 5202).

The evidence does not reflect an impairment of the humerus such 
as to warrant a higher rating under DC 5202.  Specifically, X-ray 
evidence in May 2007 found moderate osteoarthritis changes in the 
right acromioclavicular joint and the February 2008 magnetic 
resonance imaging (MRI) report of the right shoulder found 
hypertrophic degenerative changes of the acromioclavicular joint.  
However, since the evidence does not show recurrent dislocation 
or malunion of the humerus with marked deformity, there is no 
basis for a higher rating under DC 5202.  

DC 5010 states that arthritis due to trauma and substantiated by 
X-ray findings is rated as degenerative arthritis under DC 5003.  
With respect to an increased rating under DC 5003, 20 percent is 
the highest schedular rating available.  The current 20 percent 
rating also is the highest available evaluation under DC 5203 for 
impairment of the clavicle or scapula.  Therefore, a schedular 
rating higher than 20 percent would not be available under these 
diagnostic codes regardless of the severity of the Veteran's 
right shoulder disability.

In order to warrant a higher rating under DC 5201, the evidence 
must show limitation of motion of the arm to midway between his 
side and shoulder level.  A February 2008 progress note included 
the finding of active abduction/forward flexion being 140 with 
signs of impingement with abduction.  The physician noted a 
"click" at 90/90 with anterior instability.  In April 2008 
during a VA orthopedic surgery consultation, his range of motion 
was measured as to 145 degrees ABD (abduction), 145 FF (flexion), 
45 ER (external rotation), and the internal rotation was to the 
low thoracic.  The surgeon found clear muscle mass deficit in 
right pectoral area with weak adduction of the humerous. 

The May 2008 VA joints examination, conducted without review of 
the claims file itself but with a review of VA medical records, 
reported the Veteran's complaints of instability, pain, weakness, 
locking episodes that occur several times a week, as well as the 
Veteran's reports of severe flare-ups of joint disease on a 
weekly basis.  Upon objective examination the examiner found 
forward flexion (passive and active) to be 0 to 80 degrees, with 
pain throughout, abduction was measured at 0 to 90 degrees, as 
well as, external rotation 0 to 90 degrees with pain beginning at 
45 degrees and internal rotation measured at 0 to 90 degree with 
pain beginning at 0 degrees.  For all of these measurements, the 
examiner noted no loss of motion on repetitive use.  The examiner 
summarized the general joint conditions as deformity, tenderness, 
painful movement, instability, weakness, and guarding of 
movement.  The examiner concluded the problem was right shoulder 
pain and the diagnosis was a superior labral anteroposterior 
(SLAP) tear, partial infraspinatus and supraspinatus tears, 
acromioclavicular osteoarthritis, partial biceps tendon tear with 
partial tear of the pectoralis major.  The examiner also noted 
significant effects on the Veteran's general occupation because 
of the pain.

An August 2008 VA orthopedic surgery outpatient note also 
measured his right shoulder abduction as 0 to 145 degrees, 
forward flexion to 145 degrees, external rotation to 45 degrees 
and again the internal rotation to the low thoracic.  In December 
2008 the Veteran underwent a right shoulder arthroscopy, rotator 
cuff repair and debridement.  In March 2009 the Veteran was 
afforded another VA joints examination with a claims file review.  
Forward flexion was measured 0 to 90 degrees, as well as 
abduction, with severe pain beyond these measurements.

In a January 2009 VA orthopedic surgery note, six weeks after his 
rotator cuff repair and debridement, the Veteran's range of 
motion was measured again as (passive) forward flexion to 90 
degrees and abduction to 60 degrees and external rotation to 10 
degrees.  In a March 2009 VA joints examination, now three months 
after his rotator cuff repair surgery and debridement, his 
forward flexion remained at 90 degrees and abduction was measured 
at 0 to 90 with severe pain beyond that degree.  Internal and 
external rotation were both measured at 0 to 90, with minimal 
discomfort.  The examiner could not determine whether there were 
limitations of motion due to repetitive use.  The examiner did 
opine that the Veteran's degenerative arthritis in that shoulder 
(mistakenly referred to as the "left" shoulder in the report) 
was causing significant difficulty with occupational activities 
and with activities of daily living.

The reported ranges of motion in all the VA examinations reflect 
that the Veteran could lift his right shoulder at a minimum to 80 
degrees from his side.  As such, the Board finds that a rating of 
30 percent for the service-connected right shoulder disability is 
warranted under diagnostic code 5201.  As the rating is based on 
limitation of motion, the Board finds that the objective evidence 
of record does support a higher rating on the basis of functional 
limitation due to weakness, fatigability, incoordination, or pain 
on movement of a joint.  See 38 C.F.R. §§ 4.10, 4.40.

The evidence does not support a rating higher than 30 percent 
under DC 5201, as the limitation of motion is not so severe as to 
be limited to 25 degrees from the side.  The only other 
diagnostic code addressing the shoulder that allows for a rating 
higher than 30 percent is DC 5200 based upon ankylosis (defined 
as a fixation of the joint).  Specifically, no VA examination 
found joint ankylosis.  Given that this evidence does not reflect 
ankylosis (fixation), there is no basis for a higher rating under 
DC 5200.
    
The Board has considered the lay statements of the Veteran 
asserting that a higher evaluation is warranted for the right 
shoulder disability.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the later is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-connected 
disability is evaluated, are more probative than the subjective 
evidence of an increased disability.

In this case, the Board has also considered whether staged 
ratings are appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The level of impairment in the right shoulder has been 
relatively stable throughout the appeals period, or at least has 
never been worse than what is warranted for a 30 percent rating.  
Therefore, the application of staged ratings (i.e., different 
percentage ratings for different periods of time) is 
inapplicable.  

In sum, the higher evaluation of 30 percent is appropriate and 
there is no basis for higher ratings.  

Extraschedular Consideration

In this instance, the Veteran's limitation of motion is clearly 
accounted for in the 30 percent evaluation for the right shoulder 
disability.  A rating in excess of that assigned is provided for 
certain manifestations of the service-connected disorder but the 
medical evidence reflects that those manifestations are not 
present in this case.  Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
Veteran's disability.  Aside from the period of the total 
temporary rating assigned, the Veteran has not required frequent 
hospitalization due to the service-connected disability, and 
marked interference of employment has not been shown.  The Board 
acknowledges that the Veteran's employment history appears in the 
record to be that of full-time work.  Even though some of the VA 
examination reports noted significant effects on the Veteran's 
general occupation due to pain, this does not rise to the level 
of marked interference with employment, as the record does not 
reflect many days lost due to the service-connected right 
shoulder disability.  As such, the diagnostic code for the 
Veteran's service-connected disability adequately describes the 
current disability levels and symptomatology and, therefore, a 
referral for an extraschedular rating is not warranted.  See Thun 
v. Peake, 22 Vet. App. 111, 115 (2008)

Last, an inferred claim for a total disability rating based on 
individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. 
App. 447 (2009) has been considered.  An April 2007 VA 
examination report notes that since his separation from the 
military, the Veteran worked in sales.  Since the issue of 
entitlement to a TDIU has not been raised, it is inapplicable in 
this case. 


ORDER

Entitlement to an increased evaluation of 30 percent, but no 
higher, for service-connected incomplete rupture of the pectoris 
major with degenerative changes, rotator cuff tear, subacrominal 
impingement, and biceps tendinosis, status post right shoulder 
arthroscopy, is granted, subject to the law and regulations 
governing the payment of monetary benefits.



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


